DETAILED ACTION
Claims 1–13 and 21–24 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–6 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Joseph Reynolds, USPGPUB 20160306467 A1 (hereinafter “Reynolds”).
Regarding claim 1, Reynolds discloses a touch sensing method for mutual capacitance touch sensors formed by multiple transmission electrodes and a reception electrode intersecting each other, the method comprising: (Fig. 1B; para. 20: a mutual capacitance touch sensor is shown)
coding a base signal with a spread spectrum code to generate a spread spectrum signal; (Fig. 2; para. 17,23-24,32 etc.)
coding the spread spectrum signal with multiple orthogonal codes, which are orthogonal to each other, to generate multiple driving signals; (para. 27: codes are generated orthogonal to each other)
supplying the driving signals to the transmission electrodes, respectively; (Fig. 1B,5; para. 30-31: the modulated i.e. coded signals are supplied to the drive electrodes 112A-D)
receiving a response signal for the driving signals from the reception electrode; (para. 31: “resultant signals 116 from receiving electrode 114 are provided to a suitable demodulator 117”)
converting the response signal into a digital response signal through analog-digital conversion; (para. 31: the demodulator communicates with an analog-to-digital converter)
decoding the digital response signal with the orthogonal codes and the spread spectrum code to generate sensing data for each of the touch sensors; and (para. 31: the demodulation is the decoding, which identifies electrical effects, i.e. sensing data, produced by a sensed object)
determining a touch or proximity of an external object to the touch sensors by using the sensing data.(para. 31-32: the touch position of an object is determined)

Regarding claim 2, Reynolds discloses the touch sensing method of claim 1, wherein the spread spectrum code corresponds to a pseudo-noise (PN) code. (Reynolds para. 35)

Regarding claim 3, Reynolds discloses the touch sensing method of claim 1, wherein the base signal comprises a periodic pulse signal. (Reynolds para. 23: the modulation signal is made up of periodic signals)
Regarding claim 4, Reynolds discloses the touch sensing method of claim 1, wherein the orthogonal codes correspond to a Perfect code or a Hadamard code (Reynolds para. 27).

Regarding claim 5, Reynolds discloses the touch sensing method of claim 1, wherein the spread spectrum code, as a pseudo-random code, corresponds to a maximum length sequence (MLS), a Parker code, or a Gold code (Reynolds para. 35).

Regarding claim 6, Reynolds discloses a touch sensing device for mutual capacitance touch sensors formed by multiple transmission electrodes and a reception electrode intersecting each other, the touch sensing device comprising: (Fig. 1B; para. 20: a mutual capacitance touch sensor is shown)
a driving circuit (Figs. 1B,2,5: drive circuitry 109) configured to code a base signal with a spread spectrum code to generate a spread spectrum signal, to code the spread spectrum signal with multiple orthogonal codes, which are orthogonal to each other, to generate multiple driving signals, and to supply the driving signals to the transmission electrodes, respectively; (Fig. 1B; para. 23-24, 30-32: see claim 1) and 
a sensing circuit (receiving circuitry 115) configured to receive a response signal for the driving signals from the reception electrode, to convert the response signal into a digital response signal through analog-digital conversion, to decode the digital response signal with the orthogonal codes and the spread spectrum code to generate sensing data for each of the touch sensors, and to determine a touch or proximity of an external object to the touch sensors by using the sensing data. (para. 31-32: see claim 1)

Regarding claim 10, Reynolds discloses the touch sensing device of claim 6, wherein the sensing circuit performs integration on the response signal to generate a sensing voltage (Fig. 6A,para. 45: the charge collected on an integrating capacitor in the sensing circuit is used to perform integration on the response signal) and performs analog-digital conversion on the sensing voltage to generate the digital response signal. (Reynolds para. 32-33: analog-to-digital conversion is performed on the sensing voltage)

Claims 16–17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Heng-Yin Chen, USPGPUB 20190163312 A1 (hereinafter “Chen”).
Regarding claim 16, Chen discloses a touch sensing device for a mutual capacitance touch sensor formed by a reception electrode and a transmission electrode intersecting each other, the touch sensing device comprising: (Fig. 1; para. 19: touch panel 10 has first driving electrodes and second reception electrodes)
a driving circuit configured to supply a pulse signal comprising a high voltage level interval and a low voltage level interval to the transmission electrode; and (Figs. 1-2, para. 20,25: driving circuit 110 supplies a pulse signal determined by the clock using switches SW11-SW14, that produce a driving signal during a first clock period and no driving signal during a second clock period, corresponding to high and low voltage levels, respectively)
a sensing circuit configured to receive a response signal for the pulse signal from the reception electrode, to reverse a part of the response signal, the part corresponding to the high voltage level interval or the low voltage level interval, to convert the response signal into a digital response signal through analog-digital conversion, and to generate sensing data for the touch sensor by using the digital response signal. (para. 28-29,49-50: the sensing circuit samples the response signal, using a reverse integrating circuit, to produce a digitized response signal shown in Figs. 3-4. From para. 51-52, an analog-to-digital converter may be used)

Regarding claim 17, Chen discloses the touch sensing device of claim 16, wherein the sensing circuit reverses a part of the response signal, the part corresponding to the high voltage level interval or the low voltage level interval by using a correlated double sampling (CDS) circuit. (Chen para. 40-41)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Yasuo Oda, USPGPUB 20150242043 A1 (hereinafter “Oda”).		
Regarding claim 7, Reynolds discloses the touch sensing device of claim 6, wherein the base signal corresponds to a periodic pulse signal (para. 23).
However, Reynolds fails to disclose the driving circuit configures a high voltage level interval and a low voltage level interval of the pulse signal by using a counter.
Oda teaches an analogous mutual capacitance touch sensing device comprising driving orthogonal codes on a pseudo-random spread base signal, wherein
the driving circuit configures a high voltage level interval and a low voltage level interval of the pulse signal by using a counter. (Oda para. 91: the ADC circuit may use a counter based on a clock signal, which would have comprised high and low voltage level intervals)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to apply the known technique taught by Oda of using a counter in the ADC of the driving or receiving circuits. Oda teaches that counters are commonly used in A-D control logic for counting purposes, so Reynolds would have used counters in a driving circuit to count the orthogonal signals, or the pulse period, or for synchronization purposes.

Claims 8–9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds in view of Khashayar Mirfakhraei, USPGPUB 20150301631 A1 (hereinafter “Mirfakhraei”).
Regarding claim 8, Reynolds discloses the touch sensing device of claim 6, however Reynolds fails to teach performing an XOR operation on the base signal and a signal corresponding to the spread spectrum code to generate the spread spectrum signal.
Mirfakhraei teaches an analogous capacitive touch sensing device that also employs orthogonal codes, wherein the XOR function operation is applied to the base signal codes (para. 24: the XOR operation is used to multiplex the drive signals with the code signals). Therefore, it would have been obvious to one of ordinary skill to also apply the XOR operation taught by Mirfakhraei to multiplex the base drive signal with a spread spectrum signal. This would have been a convenient method for the purpose of sorting and distributing signals.

Regarding claim 9, Reynolds modified by Mirfakhraei discloses the touch sensing device of claim 8, wherein the driving circuit performs an XOR operation on the spread spectrum signal and each of signals corresponding to the orthogonal codes to generate the driving signals.  (Mirfakhraei para. 24: see claim 8)

Regarding claim 11, Reynolds discloses the touch sensing device of claim 10, however Reynolds fail to explicitly disclose a driving signal comprises unit signals each indicating 1 or 0 classified into 1 or 0 according to polarity or a phase.
Mirfakhraei is an analogous touch sensing art also employing orthogonal codes, 
wherein a driving signal comprises unit signals each indicating 1 or 0 and the unit signals are classified into 1 or 0 according to polarity or a phase. (Mirfakhraei Fig. 2B; para. 22-24: drive signals are comprised of unit signals classified into 1’s and -1’s, where the -1’s correspond to 0’s i.e. are considered “opposite” coding signals. Depending on where the -1 or 0 is placed, the signals have different polarities for example a ‘1’ has positive polarity and a ‘-1’ has negative polarity as shown).
It would have been obvious to one of ordinary skill for Reynolds to have applied the known technique taught by Mirfakhraei, because this is a known way to produce orthogonal signals. For example, by changing the placement of the 0, each coded signal becomes orthogonal to the other.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds.
Regarding claim 14, Reynolds discloses the touch sensing device of claim 6, wherein the driving circuit comprises a first MUX (multiplexer) circuit configured to select one of multiple TX groups, the sensing circuit comprises a second MUX circuit configured to select one of multiple reception electrodes, and each TX group comprises two or more transmission electrodes. (Reynolds Fig. 5 multiplexer 502; para. 43: a single multiplexer acts as the first multiplexer for modulation in the TX groups 112A-C, and as the second multiplexer for demodulation connected to the receiving electrodes 112D&F).
However, Reynolds fails to explicitly teach separate first and second multiplexers. It would have been obvious to one of ordinary skill in the art to have separated the single multiplexer into first and second multiplexers. A single multiplexer is like a combined set of smaller multiplexers, and in any case, the function performed would be the same. See MPEP 2144.04 (V) (C).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Reynolds.
Regarding claim 18, Chen discloses the touching sensing device of claim 16, however fails to disclose the pulse signal is a spread spectrum signal.
Reynolds teaches an analogous capacitive touch sensing device, wherein the pulse signal corresponds to a signal coded with a spread spectrum signal, and the sensing circuit decodes the digital response signal with the spread spectrum code to generate the sensing data. (Reynolds Fig. 2; para. 17,23-24,31-32: see claim 1).
It would have been obvious to one of ordinary skill to apply the known technique of a spread spectrum signal taught by Reynolds to the touch sensor of Chen. According to Reynolds para. 4-5 and 17, this would have helped to improve noise filtering by causing narrow band noise to have a minimal effect.
Allowable Subject Matter
Claims 12–13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12–13, no prior art, either alone or in combination, teaches or suggests wherein the unit signals are classified into 1 or 0 according to a phase and a dummy signal is further inserted into each unit signal or between two unit signals having different values.
Although many prior arts teach unit signals that correspond to a 1 or 0, none teach inserting a dummy signal, in combination with all other limitations.
Regarding claim 15, no prior art, either alone or in combination, teaches or suggests wherein the sensing circuit decodes the digital response signal with the spread spectrum code to generate a first decoding signal, summates the first decoding signal at each unit time of the orthogonal codes to generate a second decoding signal, and decodes the second decoding signal with the orthogonal codes to generate the sensing data, in combination with all other limitations.. 
Chang and others were found to teach first and second decoders, but the second decoder is not generated from summating the first decoding signal at each unit time of the orthogonal codes.
Chen teaches reversing output by using a correlated double sampling circuit, however Chen does not apply this to a signal coded with a spread spectrum signal, nor decoding the signal using the spread spectrum code
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Many other prior arts, like Leigh para. 212, Imanilov p. 26, Shakya, Oda para. 65, Han para. 72,181, Westhues p. 77 and Krenik, may be used to teach independent claims 1 and 6.

Conclusion
It is suggested to combine an objected claim along with all intervening limitations to the independent claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628